          Case 18-00058         Doc 37      Filed 04/24/19 Entered 04/24/19 12:08:34                    Desc Main
                                             Document     Page 1 of 12




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                 Eastern DIVISION


    In re: STAVROPLOS, PETER J.                                §    Case No. 18-00058
           STAVROPLOS, IRENE S.                                §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 01/03/2018. The
    undersigned trustee was appointed on 01/03/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          47,500.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                       0.00
                            Administrative expenses                                16,037.47
                            Bank service fees                                           0.00
                            Other payments to creditors                                 0.00
                            Non-estate funds paid to 3rd Parties                        0.00
                            Exemptions paid to the debtor                          15,000.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           16,462.53
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 18-00058            Doc 37       Filed 04/24/19 Entered 04/24/19 12:08:34                       Desc Main
                                                Document     Page 2 of 12



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 07/30/2018 and the deadline for filing
    governmental claims was 07/30/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $4,000.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $4,000.00, for a
    total compensation of $4,000.002. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total expenses of
    $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 04/12/2019                                     By: /s/ Eugene Crane
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                   Case 18-00058                       Doc 37         Filed 04/24/19 Entered 04/24/19 12:08:34                                    Desc Main
                                                                       Document     Page 3 of 12
                                                               Form 1
                                                                                                                                                            Exhibit A
                                           Individual Estate Property Record and Report                                                                     Page: 1

                                                            Asset Cases
Case No.: 18-00058                                                                                 Trustee Name:      (330350) Eugene Crane
Case Name:    STAVROPLOS, PETER J.                                                                 Date Filed (f) or Converted (c): 01/03/2018 (f)
              STAVROPLOS, IRENE S.
                                                                                                   § 341(a) Meeting Date:       02/07/2018
For Period Ending:         04/12/2019                                                              Claims Bar Date:      07/30/2018

                                       1                                   2                      3                      4                    5                  6

                           Asset Description                            Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                   and Other Costs)

    1       2011 FORD TAURUS, 47000 MILES                                  9,896.00                        0.00                                   0.00                        FA
            Entire property value: $9,896.00

    2       2010 LEXUS RX 350, 91000 MILES                               11,481.00                         0.00                                   0.00                        FA
            Entire property value: $11,481.00

    3       SOFA AND DRESSER                                                   100.00                     50.00                                   0.00                        FA

    4       2 IPHONE 7, APPLE MACBOOK (5                                   1,000.00                     500.00                                    0.00                        FA
            YEARS OLD), 1 SAMSUNG 60" (3
            YEARS OLD) _

    5       GOLF CLUBS                                                         400.00                      0.00                                   0.00                        FA

    6       NECESSARY CLOTHING AND                                         1,500.00                        0.00                                   0.00                        FA
            WEDDING RING SET

    7       CHECKING ACCOUNT: JP MORGAN                                    2,000.00                    1,000.00                                   0.00                        FA
            CHASE

    8       CHECKING ACCOUNT: USAA                                         1,300.00                     650.00                                    0.00                        FA

    9       CHECKING ACCOUNT: NAVY                                               0.00                      0.00                                   0.00                        FA
            FEDERAL

   10       SAVINGS ACCOUNT: NAVY FEDERAL                                  2,000.00                    1,000.00                                   0.00                        FA
            CREDIT UNION

   11       CHECKING ACCOUNT: NAVY                                         1,000.00                    1,000.00                                   0.00                        FA
            FEDERAL CREDIT

   12       PENSION PLAN: US GOVT PENSION -                               Unknown                          0.00                                   0.00                        FA
            ACTIVE DUTY MILITARY

   13       PENSION PLAN: US GOVT PENSION                                 Unknown                          0.00                                   0.00                        FA

   14       ANTICIPATED 2017 INCOME TAX                                   Unknown                          0.00                                   0.00                        FA
            REFUND: FEDERAL

   15       Personal Injury Claim pending in NY                           Unknown                          0.00                              47,500.00                        FA
            State (u)
            Stavroplos v. USAA Casualty Insurance Co. Case filed
            in Supreme Court of State of NY Cty of Jefferson
            Case no. 17-620
            Case filed due to underinsured motorist insurance
            coverage denied by USAA Insurance
            Estimate of value to be determined once Trustee
            receives all items of special damage. PI Atty estimates
            between 50-100,000 of future medical bills.


   15       Assets Totals (Excluding unknown values)                    $30,677.00                    $4,200.00                           $47,500.00                    $0.00




UST Form 101-7-TFR (5/1/2011)
                Case 18-00058               Doc 37     Filed 04/24/19 Entered 04/24/19 12:08:34                            Desc Main
                                                        Document     Page 4 of 12
                                                       Form 1
                                                                                                                                     Exhibit A
                                   Individual Estate Property Record and Report                                                      Page: 2

                                                    Asset Cases
Case No.: 18-00058                                                              Trustee Name:      (330350) Eugene Crane
Case Name:    STAVROPLOS, PETER J.                                              Date Filed (f) or Converted (c): 01/03/2018 (f)
              STAVROPLOS, IRENE S.
                                                                                § 341(a) Meeting Date:    02/07/2018
For Period Ending:    04/12/2019                                                Claims Bar Date:    07/30/2018



 Major Activities Affecting Case Closing:



                           03/28/2019: Contacted secured creditor to withdraw claim; after withdrawal will file TFR (dk)
                           12/28/2018: Still waiting for settlement check; sent to Debtor's attorney in error (dk)
                           11/29/2018: Order entered approving settlement (dk)
                           11/13/2018: Settlement reached; filed MT to Accept Settlement. Hearing on 11/29 (dk)
                           07/02/2018: Status from PI attorney - Case is in litigation. No offers to settle to date. Next step is for all
                           parties to attend depositions. Will likely be scheduled in October 2018. (dk)
                           05/08: Mt to Employ Special Counsel filed (dk)
                           04/25: Filed initial report of assets (dk)
                           04/23: Contacted PI Atty, sent letter with affidavit again per their request; will file Motions to employ special
                           counsel and CSC&D as Trustee attorney.(dk)
                           03/12: Sent ltr to PI atty with affidavit, requested retainer agreement (dk)
                           02/07: PI claims pending due to accident in upstate NY (2 separate cases). John Wright in Rochester is PI
                           atty; will contact (dk)
 Initial Projected Date Of Final Report (TFR): 06/30/2020              Current Projected Date Of Final Report (TFR):    06/30/2020




UST Form 101-7-TFR (5/1/2011)
                        Case 18-00058               Doc 37       Filed 04/24/19 Entered 04/24/19 12:08:34                                  Desc Main
                                                                  Document     Page 5 of 12
                                                              Form 2                                                                                 Exhibit B
                                                                                                                                                     Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:                 18-00058                                         Trustee Name:                   Eugene Crane (330350)
                          STAVROPLOS, PETER J.
Case Name:                                                                 Bank Name:                      Rabobank, N.A.
                          STAVROPLOS, IRENE S.
                                                                           Account #:                      ******9000 Checking
Taxpayer ID #:            **-***4571
                                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/12/2019
                                                                           Separate Bond (if applicable): N/A

    1             2                       3                                       4                              5                     6                       7

  Trans.       Check or      Paid To / Received From           Description of Transaction      Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                        Tran. Code       $                       $

 01/29/19        {15}     USAA Garrison Property and        Payment of gross settlement per   1242-000           47,500.00                                         47,500.00
                          Casualty Insurance Company        Court Order entered on
                                                            11/29/2018

 02/01/19        101      Cellino & Barnes, P.C.            Special Counsel Fees awarded      3210-600                                 15,666.67                   31,833.33
                                                            per Court Order 11/29/2018

 02/01/19        102      Cellino & Barnes, P.C.            Special Counsel Expenses          3220-610                                     370.80                  31,462.53
                                                            awarded per Court Order
                                                            11/29/2018

 02/01/19        103      Peter J. Stavroplos               Debtor's exemption for personal   8100-002                                 15,000.00                   16,462.53
                                                            injury claim

                                              COLUMN TOTALS                                                      47,500.00              31,037.47                  $16,462.53
                                                    Less: Bank Transfers/CDs                                           0.00                   0.00
                                              Subtotal                                                           47,500.00              31,037.47
        true
                                                    Less: Payments to Debtors                                                           15,000.00

                                              NET Receipts / Disbursements                                      $47,500.00            $16,037.47


                                                                                                                                                       false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                   ! - transaction has not been cleared
                  Case 18-00058              Doc 37     Filed 04/24/19 Entered 04/24/19 12:08:34                     Desc Main
                                                         Document     Page 6 of 12
                                                       Form 2                                                             Exhibit B
                                                                                                                          Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           18-00058                                 Trustee Name:                   Eugene Crane (330350)
                    STAVROPLOS, PETER J.
Case Name:                                                   Bank Name:                      Rabobank, N.A.
                    STAVROPLOS, IRENE S.
                                                             Account #:                      ******9000 Checking
Taxpayer ID #:      **-***4571
                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/12/2019
                                                             Separate Bond (if applicable): N/A


                                       Net Receipts:          $47,500.00
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:             $15,000.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:          $32,500.00




                                                                                                NET                  ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS             BALANCES
                                 ******9000 Checking                            $47,500.00         $16,037.47            $16,462.53

                                                                                $47,500.00              $16,037.47        $16,462.53




UST Form 101-7-TFR (5/1/2011)
                                           Case 18-00058        Doc 37      Filed 04/24/19 Entered 04/24/19 12:08:34                   Desc Main
                                                                             Document     Page 7 of 12



Printed:   04/12/2019 1:09 PM                                                                                                                                             Page: 1
                                                                                      Exhibit C
                                                                    Claims Proposed Distribution Register
                                                                      Case: 18-00058 STAVROPLOS, PETER J.



  Case Balance:          $16,462.53                          Total Proposed Payment:            $16,462.53                          Remaining Balance:        $0.00



                                                                                     Amount          Amount                Paid            Claim          Proposed           Remaining
      Claim #         Claimant Name                      Type                         Filed          Allowed             to Date          Balance         Payment              Funds

           7          USAA Federal Savings            Secured                       $7,299.55           $0.00              $0.00              $0.00             $0.00        $16,462.53
                      Bank
               Claim Memo:    According to POC security is Debtor's automobile which the Trustee has not administered. Debtor may have car or it may be repossessed by creditor.

                      Eugene Crane                    Admin Ch. 7                   $4,000.00       $4,000.00              $0.00          $4,000.00         $4,000.00        $12,462.53

                      <2100-00 Trustee Compensation>

                      Crane, Simon, Clar & Dan        Admin Ch. 7                   $6,513.50       $6,513.50              $0.00          $6,513.50         $6,513.50          $5,949.03

                      <3110-00 Attorney for Trustee Fees (Trustee Firm)>

                      Crane, Simon, Clar & Dan        Admin Ch. 7                     $102.95         $102.95              $0.00           $102.95            $102.95          $5,846.08

                      <3120-00 Attorney for Trustee Expenses (Trustee Firm)>

           1          U.S. Dept. of                   Unsecured                     $8,546.30       $8,546.30              $0.00          $8,546.30           $320.08          $5,526.00
                      Education/MOHELA

           2          Discover Bank                   Unsecured                     $9,784.21       $9,784.21              $0.00          $9,784.21           $366.44          $5,159.56

           3          Capital One Bank (USA)          Unsecured                     $2,390.39       $2,390.39              $0.00          $2,390.39            $89.53          $5,070.03
                      N.A.

           4          Navient PC Trust                Unsecured                     $6,188.86       $6,188.86              $0.00          $6,188.86           $231.79          $4,838.24

           5          Navient SLF I, LLC              Unsecured                    $41,299.54      $41,299.54              $0.00        $41,299.54          $1,546.78          $3,291.46

           6          Navient SLF I, LLC              Unsecured                    $48,613.14      $48,613.14              $0.00        $48,613.14          $1,820.69          $1,470.77

           8          American Express                Unsecured                     $2,300.25       $2,300.25              $0.00          $2,300.25            $86.15          $1,384.62
                      National Bank
                                         Case 18-00058      Doc 37   Filed 04/24/19 Entered 04/24/19 12:08:34      Desc Main
                                                                      Document     Page 8 of 12



Printed:   04/12/2019 1:09 PM                                                                                                                   Page: 2
                                                                              Exhibit C
                                                               Claims Proposed Distribution Register
                                                                 Case: 18-00058 STAVROPLOS, PETER J.



  Case Balance:        $16,462.53                        Total Proposed Payment:        $16,462.53               Remaining Balance:   $0.00



                                                                             Amount         Amount       Paid          Claim      Proposed        Remaining
      Claim #       Claimant Name                    Type                     Filed         Allowed    to Date        Balance     Payment           Funds

           9         American Express              Unsecured                $3,478.91      $3,478.91     $0.00       $3,478.91        $130.29      $1,254.33
                     National Bank

           10        American Express              Unsecured                $1,213.72      $1,213.72     $0.00       $1,213.72         $45.46      $1,208.87
                     National Bank

           11        American Express              Unsecured                $4,721.07      $4,721.07     $0.00       $4,721.07        $176.82      $1,032.05
                     National Bank

           12        American Express              Unsecured                $1,865.51      $1,865.51     $0.00       $1,865.51         $69.87        $962.18
                     National Bank

           13        American Express              Unsecured                $2,495.44      $2,495.44     $0.00       $2,495.44         $93.46        $868.72
                     National Bank

           14        American Express              Unsecured                 $467.90         $467.90     $0.00         $467.90         $17.52        $851.20
                     National Bank

           15        American Express              Unsecured                $9,452.43      $9,452.43     $0.00       $9,452.43        $354.02        $497.18
                     National Bank

           16        American Express              Unsecured               $10,360.85     $10,360.85     $0.00      $10,360.85        $388.04        $109.14
                     National Bank

           17        Army & Air Force              Unsecured                $2,913.99      $2,913.99     $0.00       $2,913.99        $109.14             $0.00
                     Exchange Services

                                 Total for Case:    18-00058              $174,008.51    $166,708.96     $0.00     $166,708.96    $16,462.53
                                    Case 18-00058    Doc 37       Filed 04/24/19 Entered 04/24/19 12:08:34   Desc Main
                                                                   Document     Page 9 of 12



Printed:   04/12/2019 11:09 AM                                                                                                                Page: 3
                                                                           Exhibit C
                                                         Claims Proposed Distribution Register
                                                            Case: 18-00058 STAVROPLOS, PETER J.



  Case Balance:        $16,462.53                    Total Proposed Payment:       $16,462.53                Remaining Balance:    $0.00




                                                                       CASE SUMMARY
                                              Amount                 Amount              Paid                Proposed
                                               Filed                 Allowed           to Date               Payment              % paid

            Total Administrative Claims:            $10,616.45            $10,616.45             $0.00          $10,616.45            100.00%

                  Total Secured Claims:               $7,299.55                $0.00             $0.00               $0.00                 0.00%
                   Total Priority Claims:                $0.00                 $0.00             $0.00               $0.00                 0.00%
                Total Unsecured Claims:             $156,092.51          $156,092.51              $0.00          $5,846.08                 3.75%
      Case 18-00058         Doc 37      Filed 04/24/19 Entered 04/24/19 12:08:34                       Desc Main
                                         Document     Page 10 of 12


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                Exhibit D


      Case No.: 18-00058
      Case Name: PETER J. STAVROPLOS AND IRENE S. STAVROPLOS
      Trustee Name: Eugene Crane

                                                     Balance on hand:          $                            16,462.53

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                             Claim       Allowed           Interim         Proposed
  No.                                                         Asserted       Amount        Payments to          Payment
                                                                             of Claim             Date

  7         USAA Federal Savings Bank                         7,299.55             0.00              0.00              0.00

                                                  Total to be paid to secured creditors:         $                   0.00
                                                  Remaining balance:                             $              16,462.53

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                             Total           Interim         Proposed
                                                                           Requested         Payments           Payment
                                                                                               to Date

  Trustee, Fees - Eugene Crane                                                4,000.00               0.00        4,000.00
  Attorney for Trustee Fees - Crane, Simon, Clar & Dan                        6,513.50               0.00        6,513.50
  Attorney for Trustee, Expenses - Crane, Simon, Clar & Dan                    102.95                0.00         102.95
                       Total to be paid for chapter 7 administrative expenses:                   $              10,616.45
                       Remaining balance:                                                        $               5,846.08

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total            Interim           Proposed
                                                                         Requested        Payments          Payment

                                                         None


                     Total to be paid for prior chapter administrative expenses:                 $                   0.00
                     Remaining balance:                                                          $               5,846.08




UST Form 101-7-TFR(5/1/2011)
       Case 18-00058          Doc 37       Filed 04/24/19 Entered 04/24/19 12:08:34                Desc Main
                                            Document     Page 11 of 12


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

            Allowed priority claims are:
  Claim       Claimant                             Allowed Amount         Interim Payments              Proposed
  No.                                                     of Claim                  to Date              Payment

                                                        None


                                                    Total to be paid for priority claims:      $             0.00
                                                    Remaining balance:                         $         5,846.08

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $156,092.51 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 3.7 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                             Allowed Amount         Interim Payments              Proposed
  No.                                                     of Claim                  to Date              Payment

  1           U.S. Dept. of Education/MOHELA                8,546.30                    0.00               320.08
  2           Discover Bank                                 9,784.21                    0.00               366.44
  3           Capital One Bank (USA) N.A.                   2,390.39                    0.00                89.53
  4           Navient PC Trust                              6,188.86                    0.00               231.79
  5           Navient SLF I, LLC                           41,299.54                    0.00             1,546.78
  6           Navient SLF I, LLC                           48,613.14                    0.00             1,820.69
  8           American Express National Bank                2,300.25                    0.00                86.15
  9           American Express National Bank                3,478.91                    0.00               130.29
  10          American Express National Bank                1,213.72                    0.00                45.46
  11          American Express National Bank                4,721.07                    0.00               176.82
  12          American Express National Bank                1,865.51                    0.00                69.87
  13          American Express National Bank                2,495.44                    0.00                93.46
  14          American Express National Bank                   467.90                   0.00                17.52
  15          American Express National Bank                9,452.43                    0.00               354.02
  16          American Express National Bank               10,360.85                    0.00               388.04
  17          Army & Air Force Exchange                     2,913.99                    0.00               109.14
              Services
                         Total to be paid for timely general unsecured claims:                 $         5,846.08
                         Remaining balance:                                                    $             0.00




UST Form 101-7-TFR(5/1/2011)
    Case 18-00058          Doc 37      Filed 04/24/19 Entered 04/24/19 12:08:34                  Desc Main
                                        Document     Page 12 of 12


           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:         $                 0.00
                        Remaining balance:                                                   $                 0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
